                       Case 1:19-cv-07900-DAB Document 2 Filed 08/22/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Southern District
                                                __________  DistrictofofNew York
                                                                         __________

           CROWN STERLING LIMITED LLC,                             )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 19 CV 7900
                                                                   )
  UBM LLC a/k/a BLACK HAT USA and DOES 1-10,                       )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) UBM LLC a/k/a BLACK HAT USA
                                       2 PENN PLAZA
                                       NEW YORK, NY 10121




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Michael I. Katz                     Joshua R. Bressler
                                       Maschoff Brennan                    Bressler Law PLLC
                                       100 Spectrum Center Dr.             3 West 35th Street, 9th Floor
                                       Suite 1200                          New York, NY 10001
                                       Irvine, CA 92618


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
